Exhibit 10.1

August 21, 2007

VIA HAND DELIVERY

Mr. DAVID F. DOUGHERTY

Re: Employment Offer

Dear Dave:

This letter describes the terms and conditions of your continued employment with
Convergys Corporation. The terms of this Employment Offer will remain in effect
from the date of execution through and including December 31, 2008, subject to
early termination as described in paragraphs 7, 8 and 9.

 

1. You will remain with Convergys Corporation as President and Chief Executive
Officer. This is a full-time position with duties commensurate with the role.

 

2. Your base salary will be a minimum of $63,750 per month, which equates to
$765,000 on an annualized basis.

 

3. You will participate in the Convergys annual incentive plan. Effective May 1,
2007, your annual incentive target became $850,000 on an annualized basis.

 

4. You will participate in the Convergys long term incentive plan. Your current
annual long term incentive award target is valued at $2,845,000 on an annualized
basis.

 

5. You will participate in the current benefit Plans commensurate with your
G-Level position, subject to change or elimination in accordance with the terms
of the Plans or, where there is no Plan, by action of the Compensation and
Benefits Committee of the Board of Directors, or the Board of Directors.

 

6. You will participate in the Convergys Supplemental Executive Retirement Plan
(“SERP”).

 

7. Your employment with Convergys may be terminated by you or Convergys, with or
without cause. Upon termination of your employment the terms of this Employment
Offer will automatically terminate. If Convergys terminates your employment
without cause other than as described in paragraph 8, Convergys will provide you
with severance and benefits as follows: lump sum payment equal to 24 months’
base salary plus target annual incentive; 24 months’ continuation of medical,
dental, vision, and life insurance coverage at the same level and cost
applicable to active employees; eligibility for post-retirement benefits to the
extent that you would have been eligible for such benefits if employment had
continued for an additional 24 months and 24 months of additional service credit
under each non-qualified pension plan in which you participate; ability for 24
months following the termination date, to retain and exercise stock options that
had

 

Convergys Corporation

Confidential and Proprietary



--------------------------------------------------------------------------------

Page 2 of 4

 

 

vested or will vest before that date (provided that no exercises will be
permitted after the expiration of the original ten year term of a stock option);
restrictions on restricted stock that would have lapsed within 24 months of
termination will lapse; an amount equal to any forfeitable benefits under a
pension or 401(k) plan that would have vested prior to 24 months following the
termination date; and an amount equal to the present value of the additional
vested benefits that would have accrued (at the salary and annual incentive
targets existing at termination) under any qualified pension plan had you
remained employed for 24 months following the termination date.

Eligibility for such severance and benefits will require your execution of a
comprehensive Severance Agreement and Release of All Claims prepared by
Convergys. All severance and benefits will be subject to applicable tax
withholding and reporting.

Such severance and benefits will not be offered where termination is for
“cause,” is initiated by you, or results from your death or other situation
rendering you unable to perform essential duties of your position. Convergys
will have “cause” to terminate your employment if it determines that you have
violated Convergys’ Code of Business Conduct, have acted recklessly in the
performance of your duties or been convicted of a felony. Upon written notice to
you, and for the purpose of investigating the possible existence of “cause,”
Convergys may suspend you from your duties for up to 60 days with full pay and
benefits. Such a suspension will not constitute a “meaningful diminution in your
responsibilities or position” under paragraph 8.

 

8. In the event of a Change-In-Control (as defined in Convergys’ long term
incentive plan) that results, within two years of the date of such
Change-in-Control, in your involuntary termination or your voluntary termination
because of a (i) reduction in your compensation, (ii) meaningful diminution in
your responsibilities or position with Convergys, or (iii) requirement that you
relocate more than 50 miles from your employment location immediately prior to
the Change-in-Control, the terms of this Employment Offer will automatically
terminate and you will be provided with severance and benefits as follows: the
same severance and benefits listed above in paragraph 7 except for a period of
36 months and, if the present value of all payments, benefits and accelerated
vesting of benefits or awards that you receive pursuant to this Employment Offer
or otherwise from Convergys constitutes a “parachute payment” as defined in
Section 280G(b)(2) of the Internal Revenue Code, and such parachute payment
exceeds the limitation under Section 280G (i.e., 3 times the base amount, (as
defined in Section 280G(b)(3)) by more than 15%, an amount equal to the excise
tax imposed under Section 4999 of the Code, including any interest or penalties
with respect to such excise tax, which amount will be grossed-up to cover the
taxes applicable to such payment, excluding any income taxes and penalties
imposed pursuant to Section 409A of the Code. Such amount will be paid at the
same time the severance benefits payable in cash under this Employment Offer are
paid but in no event later than the year next following the year in which you
remit such excise taxes to the taxing authority.

Notwithstanding the foregoing, if the present value of all payments, benefits
and accelerated vesting of benefits or awards that you receive pursuant to this
Employment Offer or otherwise from Convergys constitutes a “parachute payment”
as defined in Section 280G(b)(2) and such parachute payment does not exceed the
limitation under Section 280G by more than 15%, the amount of the cash payment
you are otherwise entitled to receive under the terms of this Employment Offer
will be reduced to an amount that does not exceed the 280G limitation (but not
below zero).

 

Convergys Corporation

Confidential and Proprietary



--------------------------------------------------------------------------------

Page 3 of 4

 

Eligibility for such severance and benefits will require your execution of a
comprehensive Severance Agreement and Release of All Claims prepared by the
successor. All severance and benefits will be subject to applicable tax
withholding and reporting.

 

9. You agree to give Convergys 60 days’ advance, written notice of your decision
to resign and 12 months’ advance, written notice of your decision to retire (if
eligible). You and Convergys may mutually agree to a greater or shorter period.
The terms of this Employment Offer will terminate automatically effective as of
your date of resignation or retirement.

 

10. You agree to execute, simultaneously with the execution of this letter,
Convergys’ current Non-Disclosure and Non-Competition Agreement for Directors
and Above, which, among other things, restricts you from engaging in any
activity in competition with Convergys for a two-year period following your
termination for any reason.

 

11. Except for issues pertaining to your Non-Disclosure and Non-Competition
Agreement, any disputes between you and Convergys or its officers or agents
regarding termination, change in position, an intentional tort, or harassment,
retaliation, or discrimination based on local, state, or federal law will be
subject to confidential, final and binding arbitration in Cincinnati, Ohio in
accordance with the Federal Arbitration Act and/or applicable Ohio law and, to
the extent not specified here, AAA rules. You and Convergys waive our rights to
a judge or jury trial in court, although you are permitted to file a charge
with, and/or assist, an administrative agency like the Equal Employment
Opportunity Commission. A claim must be made within six months of a party’s
knowledge of the disputed matter or it is waived, and remedies are actual,
compensatory, liquidated, and punitive damages, and attorney fees, but do not
include reinstatement or promotion (for which front pay may be awarded instead).
Convergys will pay the arbitrator’s fees and expenses, but each party is
responsible for their attorneys’ fees, costs of witnesses, and evidence. Each
side will limit discovery to two depositions, except that the arbitrator may
permit additional discovery. Judgment upon the arbitration award may be entered
in state or federal court. A termination or expiration of the terms of this
Employment Offer will not affect the rights and obligations of the parties under
this paragraph 11, the terms of which will survive termination and/or expiration
of the terms of this Employment Offer.

It is understood and agreed by the parties that prior to the expiration of terms
of this Employment Offer, the Compensation and Benefits Committee will establish
and adopt a market-competitive policy providing for severance payments and
benefits to be paid to each Executive Committee member in the event of a
Change-in-Control and/or a termination without cause.

Your employment will be governed by Ohio law. If you are a “specified employee”
(within the meaning of Section 409A) at the time of your termination and to the
extent that any amounts payable or other benefits receivable by you pursuant to
this Employment Offer provide for a “deferral of compensation” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), then, notwithstanding anything to the contrary in this
Agreement, such payment or benefits will be provided, to the extent

 

Convergys Corporation

Confidential and Proprietary



--------------------------------------------------------------------------------

Page 4 of 4

 

necessary to comply with Section 409A, no earlier than the first business day
following the six month anniversary of your termination. In determining whether
a termination of employment has occurred for purposes of applying the terms of
this Employment Offer, the provisions of Section 409A and the regulations issued
thereunder will control.

Please indicate your acceptance of these terms by signing below and returning a
copy to me by August 31, 2007.

By accepting these terms with the signatures below, you and Convergys are
voluntarily agreeing to immediately terminate your Employment Agreement
originally dated as of August 13, 1998 (including any subsequent updates or
modifications to that Agreement) (“prior Employment Agreement”), to void the
prior Employment Agreement, and to waive all rights, claims, or benefits under
the prior Employment Agreement. You also agree the consideration provided to you
under this Employment Offer is adequate for your waiver of all rights under the
prior Employment Agreement. Both you and Convergys have had sufficient time to
review and consider this letter before signing below.

 

Sincerely,

/s/ David R. Whitwam

David R. Whitwam

Chair, Compensation and Benefits Committee

 

Acceptance:       

/s/ DAVID F. DOUGHERTY

   

August 21, 2007

   DAVID F. DOUGHERTY     Date   

 

Convergys Corporation

Confidential and Proprietary